             Case 1:20-cv-01557-LGS Document 5 Filed 04/06/20 Page 1 of 2




                                                                                                       Steven L Young
                                                                                                   914.872.7252 (direct)
                                                                                         Steven.Young@wilsonelser.com



April 6, 2020

VIA ECF

REQUEST FOR ADJOURNMENT AND EXTENSION OF TIME
Conference of April 16, 2020 at 10:30 am

Honorable Lorna G. Schofield
United States District Court                                 APPLICATION GRANTED.
Southern District of New York
500 Pearl Street                                             The ini3al conference set for April 16, 2020, at 10:30 A.M. is
New York, NY 10007                                           adjourned to May 14, 2020, at 10:30 A.M. The pre-conference
                                                             materials are due on May 7, 2020. Defendants’ 3me to answer
                                                             or otherwise respond to the Complaint is adjourned to
Re:              Eduardo v. 1st Class Staffing, et al
                                                             May 15, 2020.
                 Case No. 20-CV-1557 (LGS)
                 Our File No. 01593.01465                    Dated: April 8, 2020
                                                                    New York, New York
Dear Judge Schofield:

We are the attorneys for the Defendant 1st Class Staffing in the above-referenced action. We are
seeking:

      1. a one month adjournment of the initial pretrial conference scheduled for April 16, 2020
         at 10:30 am, as set forth in your March 6, 2020 Order of (ECF No. 3);
      2. An equivalent adjustment of the due date for the Joint Proposed Civil Case Management
         Plan and Scheduling Order until 5 days before the adjourned conference date.
      3. Both defendants1 are seeking an extension of time to answer or file a letter motion
         seeking a pre-trial conference until the due date of the new Joint Proposed Civil Case
         Management Plan and Scheduling Order
This is the first request for an adjournment. As a result of the current pandemic, there has been
some confusion over service of the Plaintiff’s Notice of a Lawsuit and Request to Waive Service
of a Summons on co-defendant Lorenzo Food Group, Inc. Now that this confusion has been
resolved, the parties have initiated settlement communications in earnest to see if it is possible to
resolve this matter before a responsive pleading is required.

1
 Plaintiff continues to make best efforts to obtain service information for Defendant "Alex LNU." Counsel for 1st
Class Staffing and Lorenzo Food do not represent that individual and both deny he was their employee.




8215090v.1
             Case 1:20-cv-01557-LGS Document 5 Filed 04/06/20 Page 2 of 2
                                                                                                -2-




Both defendants, 1st Class Staffing and Lorenzo, request this extension without prejudice to their
assertion of a jurisdictional defense that this Court does not have personal jurisdiction over them.

Counsel for all parties have consented to the requests herein.

Thank you for your courtesy in this matter.

                                     Respectfully submitted,

               WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP

                                                /s/

                                         Steven L. Young

cc:     Anamaria Segura, Counsel for Plaintiff (via ECF)
        Jane Jacobs, Counsel for Lorenzo Food Group (via ECF and email)




8215090v.1
